Name: Commission Regulation (EEC) No 3536/84 of 17 December 1984 amending Regulation (EEC) No 2042/75 as regards the period of validity of export licences for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/ 12 Official Journal of the European Communities 18 . 12 . 84 COMMISSION REGULATION (EEC) No 3536/84 of 17 December 1984 amending Regulation (EEC) No 2042/75 as regards the period of validity of export licences for cereals longer period of validity for export licences for cereals in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), and in particular Article 12 thereof, Whereas, according to Annex II to Regulation (EEC) No 2042/75 (3), the period of validity of export licences is fixed for common wheat, meslin , rye, barley, oats , maize , buckwheat , millet, canary seed, grain sorghum , durum wheat and other cereals until the end of the fourth month following the month of issue of the licence and account should be taken of the special conditions of competition on the market for durum wheat , groats and meal ; whereas it seems appropriate , therefore , to amend the Annex by providing for a HAS ADOPTED THIS REGULATION : Article 1 Part A of Annex II to Regulation (EEC) No 2042/75 is hereby replaced by the contents of the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 107, 19 . 4 . 1984, p . 1 . ( J ) OJ No L 213 , 11 . 8 . 1975 , p . 5 . 18 . 12 . 84 Official Journal of the European Communities No L 330 / 13 ANXIiX 'ANNEX II PERIOD OF VALIDITY OF EXPORT LICENCES A. For cereals CCT heading No Description Period of validity 10.01 B I 10.02 10.03 10.04 10.05 B 10.07 10.01 B II 11.02 A I a ) Common wheat, and meslin Rye Barley Oats Maize, other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals Durum wheat Other products listed in Article 1 of Regulation (EEC) No 2727/75 Durum wheat, groats and meal Until the end of the fourth ) month following that of the issue of the licence Until the end of the sixth month following that of the issue of the licence '